Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request filed on June 1, 2022 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on May 5, 2021 is acknowledged.
Claims 1-11 and 22-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 5, 2021.  Claim 11 belongs with Group I and has, accordingly, been withdrawn.

Claim Objections
Claims 20 and 21 are objected to because they fail to further limit the latch assembly as set forth in claim 12.  Adding a fenestration frame and a sash to the latch assembly does not further limit the latch assembly itself.  If the applicant wishes to claim the combination of the latch assembly, the fenestration frame and the sash, it is suggested that the applicant draft an independent claim reciting the combination.
Appropriate correction is required.
The applicant argues that the positive recitations of the fenestration frame and the sash further limit claim 12 by virtue of the recitations of the fenestration frame and the sash.  This is not found to be persuasive because they applicant has failed to present any arguments as to how the latch assembly is further limited by the fenestration frame and the sash.  How does placing the latch assembly of claim 12 in a window assembly further limit the latch assembly itself?  How would placing the latch assembly in a car door further limit the latch assembly itself?  How would placing the latch assembly in the SpaceX Dragon further limit the latch assembly itself?  The latch assembly as recited in claim 12 is the same regardless of what structure it is placed in.  Therefore, one cannot further limit the structure of the latch assembly by reciting that the latch assembly is mounted within the sash and on the fenestration frame.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “locked and unlocked configurations” on line 2 of claim 13 render the claims indefinite because it is unclear how the locked and unlocked configurations differ from the opening and closing configurations since they appear to be the same.
	Recitations such as “the unlocked configuration” on line 1 of claim 14 render the claims indefinite because it is unclear how the unlocked configuration differs from the opening configuration since they appear to be the same.
	Recitations such as “at least one of the sash” on line 2 of claim 20 render the claims indefinite because it is unclear what the applicant is attempting to recite.  The applicant has set forth a sash in claim 12 but is referring to at least one of the sash which implies that there is more than one sash.  However, the applicant has only set forth one sash in claim 12.  It is suggested that the applicant change “at least one of the sash” on line 2 of claim 20 to --the sash-- to avoid confusion.
	Recitations such as “the at least one sash” on line 3 of claim 21 render the claims indefinite because they lack antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 12-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bancroft et al. (US 4106239).  Bancroft et al. discloses a latch assembly for a fenestration assembly comprising: 
a keeper ridge 26 configured for coupling with a fenestration frame 10, 12, 14, 16;
an assembly housing 107 configured for coupling within a rail 106 of a sash 106, 128, 116;
a latch mechanism movably coupled with the assembly housing, the latch mechanism is at least partially within the assembly housing, and the latch mechanism includes: 
a handle 130 pivotally coupled with the assembly housing 107, 
a latch arm 139 pivotally coupled with the assembly housing 107, the latch arm includes a locking face 153 configured for alignment with the keeper ridge; and 
an operator (labeled below) disposed proximate the handle 130, the operator including an operator arm (labeled below) extending from a first end (labeled below) proximate the handle to a second end (labeled below) proximate the latch arm 139, and 
wherein the latch mechanism is movable between opening and closing configurations: 
in the closing configuration, the handle is pivoted in a first direction (labeled below) and the second end of the operator is biased away from the latch arm as illustrated below; and 
in the opening configuration, the handle is pivoted in a second direction (labeled below) and the second end of the operator is engaged with the latch arm via the screw 136 to move the locking face 153 from alignment with the keeper ridge 26 (claim 12);
wherein the latch assembly includes locked (fig. 2) and unlocked (fig. 3) configurations: in the locked configuration the locking face 153 of the latch arm 139 is aligned with the keeper ridge 26; and in the unlocked configuration the handle 130 and operator arm are moved relative to the locked configuration to engage the second end of the operator arm with the latch arm (claim 13);
wherein in the unlocked configuration (fig. 3) the handle 130 and the operator pivot together, and the second end of the operator arm engages with the latch arm 139, pivots the latch arm, and misaligns the locking face with the keeper ridge (claim 14);
wherein the handle 130 and the operator are integral (claim 15);
wherein the handle 130 and the operator are pivotally coupled with the assembly housing at an operator pivot 138 (claim 16);
	wherein the latch arm 139 is pivotally coupled with the assembly housing at a latch pivot 138 (claim 17);
wherein the second end of the operator arm is on a first side (labeled below) of the latch pivot 138 and between the latch pivot 138 and the locking face 28, and an operator pivot (labeled below) of the handle 130 and the operator is on a second side (labeled below) of the latch pivot 138 (claim 18);
wherein the latch mechanism includes a biasing element 150 coupled with the latch arm 139, and the biasing element biases the locking face toward alignment with the keeper ridge (claim 19);
further comprising the fenestration frame 12 and the at least one sash 106, 128, 116 (claim 20);
the assembly housing 107 and at least a portion of the latch mechanism are concealed within the rail 106 of the at least one sash opposed to a check rail 116 of the at least one sash 106, 116, 128; and the keeper ridge 26 is coupled with the fenestration frame 10, 12, 14, 16 (claim 21).

    PNG
    media_image1.png
    1604
    1092
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1388
    1063
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1189
    1118
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive.
	The applicant argues that Bancroft et al. discloses the use of a screw 136 which connects the second end of the operator to the latch arm 139.  Therefore, Bancroft et al. cannot disclose a latch mechanism wherein the latch mechanism is movable between opening and closing configurations: in the closing configuration, the handle is pivoted in a first direction and the second end of the operator is biased away from the latch arm; and in the opening configuration, the handle is pivoted in a second direction and the second end of the operator is engaged with the latch arm to move the locking face from alignment with the keeper ridge.  This argument is not found to be persuasive.  As the sash is closed, the handle 130 of Bancroft et al. is biased downwardly causing the handle 130 to pivot in a first clockwise direction.  Since the biasing force is in a downwardly direction, the second end of the operator would also be biased downwardly away from the latch arm 139.  Without the screw 136 connecting the second end of the operator arm with the latch arm, the operator arm would separate from the latch arm when the handle is biased downwardly.  In the opening configuration, the handle 130 of Bancroft et al. is biased in a second counterclockwise direction.  The second end of the operator arm is engaged with the latch arm via the screw 136 such that the locking face of the latch arm will rotate counterclockwise causing the locking face to move away from alignment with the keeper ridge.
	It should be noted that biasing two elements away from each other does not require said elements to separate from each other.
	It is suggested that the applicant further amend the claims to recite that biasing the handle in the first direction causes the second end of the operator to be biased away from and spaced apart from the latch arm to better define the invention over the prior art.

Conclusion
THIS ACTION IS NOT MADE FINAL.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634